Citation Nr: 0113421	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for hallux valgus with 
bunion deformity, right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had service from October 1975 until August of 
1976.  This matter comes before the Boards of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which continued a 10 percent rating 
for hallux valgus of the right foot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's hallux valgus with bunion deformity, right 
foot, is productive of no more than complaints of pain in the 
big toe; the disability is not productive of moderately 
severe symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hallux valgus with bunion deformity, right foot, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.40- 4.46, 4.59, 4.71a, 
Diagnostic Codes 5280 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service-connected 
hallux valgus with bunion deformity, right foot, should be 
rated higher that the current 10 percent evaluation.  
Specifically, the veteran contends that he should be given a 
higher rating due to increased pain, numbness, and swelling 
of the great toe upon extended use.

As a preliminary matter, the Board finds that all relevant 
facts have been sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the Veterans Claims Assistance Act of 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  In this regard, the Board notes that 
the VA fulfilled its duty to assist the veteran by obtaining 
and fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran has been afforded a VA examination.  
The veteran's VA medical records were requested, but no 
information pertinent to the instant claim was obtained 
within these records.  Moreover, upon denial of the claim, a 
Statement of the Case was issued to the veteran in January of 
2000 that explained the basis of denial and set forth the 
evidence necessary to substantiate the claim.  As such, the 
Board finds that this claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be considered as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 
38 C.F.R. § 4.45.

Historically, a November 1976 rating decision granted the 
veteran service connection for his right foot hallux valgus 
and assigned a noncompensable rating, effective from August 
1976.  The disability rating was increased to a 10 percent in 
a January 1981 rating decision, and that rating has been in 
effect ever since.  In May 1998, the veteran submitted a 
claim for an increased rating.  

Pertinent evidence of record reveals that the veteran was 
afforded a VA examination for his right foot hallux valgus in 
July of 1998.  The veteran complained of pain in his great 
toe when walking more than a mile or putting pressure on the 
toe.  He states that the longest he can stand is for five 
hours.  He also complains of occasional swelling of the right 
great toe.  The veteran gives a history of surgery to place 
pins in his right great toe after he fractured his toe while 
in the military.  He reported that special shoes had been 
ordered for his feet, although he had not yet received them.

Upon physical examination, the examiner found evidence of a 
hallux deformity of the first phalangeal joint of the right 
foot, and sensation over the right great toe was slightly 
decreased to the touch.  The rest of the sensation over the 
right foot was within normal limits.  The foot was warm to 
the touch, and dorsalis pedis and posterior tibial pulses 
were normal.  There were two scars on the right great toe 
that were not tender to palpation.  The examiner indicated 
that at the area of the first metaphalangeal joint there was 
evidence of what felt like a loose bone.  The veteran was 
asked to walk on his toes but stated he could not because the 
pain was too great.  The veteran was able to walk on his 
heels.  Range of motion of the right foot was dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  Inversion was 
to 30 degrees, and eversion was to 20 degrees.  Abduction was 
to 8 degrees, and adduction was to 16 degrees.  X-ray 
examination revealed an internally fixed right first 
metatarsal fracture that was unchanged in position or 
alignment.  No other joint or soft tissue abnormalities were 
found.  The radiologist's impression was that there had been 
no significant change in the veteran's internally fixed right 
first metatarsal fracture.  With this information before him, 
the examiner diagnosed a post fracture with open reduction of 
the right great toe with no evidence of nonunion, and first 
metatarsal phalangeal joint arthritis.  

The Board has reviewed the various VA outpatient treatment 
records in the veteran's claims file, but finds no evidence 
relevant to the claim on appeal.  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280, which assigns a 10 percent rating for 
hallux valgus if such is operated with resection of the 
metatarsal head, or if the hallux valgus is so severe that it 
amounts to amputation of the great toe.  Under Diagnostic 
Code 5280, a 10 percent disability represents the maximum 
rating allowed for hallux valgus.  This being the case, a 
higher rating is possible for the veteran's hallux valgus 
only if application of another diagnostic code is warranted.  
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
allows for rating of other injuries of the foot; a 20 percent 
evaluation is assigned for moderately severe foot injuries.

The Board has reviewed the evidence of record, in light of 
the rating criteria; however, the Board finds that the 
evidence simply does not support a finding that the veteran 
suffers from moderately severe foot symptoms.  While the 
veteran clearly has a hallux valgus deformity, as well as 
some limited motion, the objective examination of the 
veteran's right foot revealed good pulse, sensation within 
normal limits (except for a slight decrease in sensation over 
the right great toe), and no objective findings relating to 
pain.  The veteran reported that he can walk approximately a 
mile before the onset of pain and can stand on his feet for 
up to five hours.  Given the level of right foot 
functionality the veteran admits and exhibits, the current 
severity of the veteran's symptomatology does not warrant a 
20 percent disability rating under Diagnostic Code 5284. 

The Board has also considered granting a higher scheduler 
evaluation based upon functional loss due to pain or 
weakness.  See 38 C.F.R. §§ 4.40-4.46, 4,59; DeLuca v. Brown, 
8 Vet. App. 202, 204-207 (1995).  In this regard, the Board 
also notes that the veteran has only slight limitation of 
motion of his right foot, no objective findings of pain are 
noted, and the veteran complains of pain only after extended 
use of the foot.  In sum, the veteran currently lacks 
sufficient objective, clinical evidence that his symptoms 
result in any additional functional limitation to a degree 
that would support an evaluation in excess of the current 10 
percent disability rating.  Moreover, the Board finds that 
the veteran's complaints of pain are contemplated in the 
current 10 percent rating.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
hallux valgus with bunion deformity, right foot, including 
any effects on the veteran's earning capacity and his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also applied all pertinent aspects of 38 C.F.R. 
Parts 3 and 4.  However, the current medical evidence is 
consistent with no more than a 10 percent rating for right 
foot hallux valgus.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for a higher rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his right foot hallux 
valgus, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
hallux valgus with bunion deformity, right foot.  The Board 
has considered the benefit of the doubt rule in this case, 
but as there is not an approximate balance of positive and 
negative evidence regarding the merits of the claim, the rule 
is not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for hallux valgus with 
bunion deformity, right foot, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

